COWART, Judge,
dissenting:
I dissent for the reasons expressed in the dissent to Lauxman v. State, 402 So.2d 432 (Fla. 5th DCA 1981), and Wesley v. State, 400 So.2d 175 (Fla. 5th DCA 1981). Furthermore, although Villery has effectively repealed split sentences under section 948.01(4), Florida Statutes, it should be noted that the benefits of that sentencing concept are still available to trial judges where, as here, an accused is subject to separate sentences on two or more counts. This may be accomplished by sentencing the defendant to confinement on one count and ordering probation on another count and providing for the latter count to run consecutive to the first.